Title: To Alexander Hamilton from Nanning J. Visscher, 18 April 1799
From: Visscher, Nanning J.
To: Hamilton, Alexander


          
            Sir.
            Fort Oswego April 18. 1799
          
          I was yesterday honored with the receipt of your Letter of the 15. of February last—The reason of the long delay is, that it was forwarded by the way of Canandaigua, Niagara &c, with which places we can have no communication in the Winter Season—The Post Office at Rotterdam, on the Oneida Lake, is the most direct and with which I communicate, it will therefore be best at all times to direct any communications for this post to the care of the Post Master at that place—
          I have not delayed a moment to give you a state of this Garrison, which is embraced in the enclosed Returns, and by which you will observe the deficiency of almost every article, particularly in the Qr. Master and Military Departments—I have long ago forwarded returns of what I thought necessary for the good of the service, but as I have never received any answer I took it for granted that it was not the intention to keep up this Garrison—
          The want of Clothing has for a great part of the time considerably impeded the discipline of the troops under my command. I have indeed been ashamed to bring my men on the parade, they are however now well supplyed in that respect, and no pains are wanting on my part to perfect them in their duty—As a number of them are recruits, it cannot be expected that they should be under good discipline. I believe however for the advantages they have had, that they will cope with any troops in service—I flatter myself that I have at all times joined example to precept, and where that is the case, it is not hard to establish exact discipline and subordination—
          An opportunity has just presented for the Post Office which will I hope apologize for my not being more particular at this time as to the state of the works. I shall in a few days take a plan of them by which you will be better enabled to judge of the situation—In the mean time I hope there will be no impropriety to enclose a copy of a Letter which I addressed to the Secretary of War on this head sometime ago—
          I have the honor to be with the greatest respect Sir, Yr. very Obt. Sert.
          
            Nanning John Visscher
            Lieut. Comdg
          
          Major Genl. A Hamilton N. York
        